Title: From George Washington to Hector Ross, 9 October 1769
From: Washington, George
To: Ross, Hector



Sir:
⟨Mount Vernon, Octr 9th⟩ 1769

Before this, you undoubtedly must have seen some of Captn Posey’s Advertisements for the Sale of his Estate—At the time he proposed it to me which was on Monday last I observd to him that as there was a Bill exhibited against me and then depending in our Court I did not know whether a Sale coud be appointed before a decree for that purpose took place; to this he answered that as his Estate was certainly more than Sufficient to discharge my Debt and your Claim and as timely Notice woud be given of the Sale no injury coud possibly happen to any one consequently your concurrance woud not be wanting—These Reasons added to some others (which I do not want to publish but shall not scruple to inform you of) induced my consent to his setting out the Advertisements which appeared at Dumfries, Fredericksburg, Boyds hole, and other places; and will appear in the Virginia and Maryland Gazettes.
The Reasons which I have just above hinted at I am now going to communicate—Captn Poseys effects of every kind (Stock only

excepted) not Mortgaged are disposed of—Many of those which were Mortgaged have been siezed and sold for Publick Dues—and others disposed of by himself—Some Articles are perishing fast, and the whole wasting and subject to continual deminution—Add to this, that the Mad and distracted manner in which he lives is alone sufficient to create unfavourable Idea’s of a foul Intention but when those Suspicions are corroborated by the Information of a Person whom one would naturally suppose best acquainted with his secret Intentions it then becomes a matter of serious concern.
But that I may not speak altogether obscurely (as I am perswaded you will make no improper use of what I communicate) Mrs Posey when she took refuge at Colo. Fairfax’s about the time of my return from the Spring, did in the presence of him and his Lady upbraid him (that is Posey) with a design of Transporting his and her Negroes to Pensacola and there selling them—This she not only did in the course of Altercation but afterwards in a serious manner assured Mrs Fairfax that he was fully bent on it—I have taken occasion since of mentioning this matter to Posey who of course denied it[,] that is[,] the Intention only; but acknowledged that he had made use of such expressions to his Wife in Order to plague her—However there is a Circumstance or two lately happened which makes his Conduct appear extreamely Suspicious and that is his removing her Negroes over to his own House (where he has no Earthly employment for them for his Corn is already lost in the Weeds and no preparation making that I can see for another year) and this from a Crop in which I suppose they might have been usefully engagd—He has also under very frivolous pretences forbid two or three of my People who had Wives in his Family from coming there again and expects a Vessel from the Eastern Shore with his Wife’s Goods, which Vessel may for ought I know, be the one he intends to Imbark in and these Advertisements & promised Sale only a finess to bespeak Security.
It becomes extreamely necessary therefore, in my opinion at least, to bring matters to as speedy a conclusion as possible with him, even if he has no Intention of removing his Effects & it is for this Reason I give you the trouble of this Detail that you may consider if a final Decree can be obtaind (in your Suit) this Court whether it is eligable to postpone the Sale to a future

day—For my part I freely confess, I see no reason for doing it as the time now fixed will be sufficiently promulged; and as it is a fact very well known that his Negroes & stock never can be disposed of at a more favourable juncture than in the Fall when they are fat and lusty and must soon fall of unless well fed which I am sure cannot happen in the present case for very good reasons too obvious to mention.
I have no Sinester Inducements for desiring the Sale to be hastened indeed I have no other motives for it than what I have candidly confessed and such I conceive as most of his Creditors will find their advantage in—To Secure my own Debt is the object I have principally in view; and to effect it does in some measure (latterly) appear to be a matter of doubt when I compare one part of Poseys Conduct with another and take a retrospective view of the whole.
I have given you a Circumstantial Acct of matters in the light they appear to me, that you may judge with more precission of the propriety or impropriety of acquiessing to the appointed time for the Sale (which I caused to be put of as late as I coud delay my journey to Williamsburg) imagining that you as the Acting Person in the Bill exhibited against me are the only person that can legally object to it nor do I see cause why any shoud do it if notice is given and purchasers appear.
From a tender concern for Characters you will readily perceive that great part of this Letter is intended for your private information only for if Captn Poseys Intention’s are honest and upright, I shall be sorry even for my Suspicions of him, but should be more so if any thing was propagated through my means that shoud cast any unjust odium on His Character tho. I have some reason’s to believe that what I have hear mentioned is pretty generally talked of. I remain Sir, Yr Most Hble Servt

Go: Washington

